Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 12, 2022

                                     No. 04-22-00462-CV

                                     Rustton WEBSTER,
                                          Appellant

                                              v.

                                     Ashley WEBSTER,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-0189-CV-A
                         Honorable Jessica Crawford, Judge Presiding

                                           ORDER

         In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION. Appellant is unable to afford to pay court costs; no costs of court are taxed
for this appeal.

       It is so ORDERED on October 12, 2022.


                                               _____________________________
                                               Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court